United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50384
                         Summary Calendar



CONNY B HATCH, III

                Plaintiff - Appellant

     v.

WAL-MART STORES INC

                Defendant - Appellee



          Appeal from the United States District Court
            for the Western District of Texas, Austin
                       USDC No. 1:05-CV-74


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Conny B. Hatch appeals the district

court’s grant of summary judgment in favor of defendant-appellee

Wal-Mart Stores, Inc.   After a de novo review of the record, we

AFFIRM the judgment of the district court.

     Hatch’s first point of error is that sufficient evidence

exists upon which a reasonable trier of fact could include


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 1
defendant-appellee Wal-Mart Stores Inc. (“Wal-Mart”) converted

Hatch’s property.1   The only evidence referred to by Hatch is a

handful of tax documents and papers from the Social Security

Administration.   The district court held that because this

evidence does not suggest that Wal-Mart exercised dominion and

control over Hatch’s property, Hatch did not present sufficient

evidence to support a claim of conversion.   We agree with the

district court.   See Waisath v. Lack’s Stores, Inc., 474 S.W.2d
444, 447 (Tex. 1971) (holding a cause of action for conversion is

based on “[t]he unauthorized and wrongful assumption and exercise

of dominion and control over the personal property of another to

the exclusion of or inconsistent with the owner’s rights.”).

     Hatch’s second point of error (in part a rehash of the

first) is that sufficient evidence exists that Wal-Mart violated

provisions of the prior settlement agreement between the parties

and invaded Hatch’s privacy.   The district court concluded that

Hatch presented no evidence to indicate Wal-Mart did not comply

with the payment provisions of the settlement agreement and that

the evidence Hatch did present suggested Hatch received all he

was entitled to under the agreement.   Additionally, the district

court held that the evidence was insufficient to establish Wal-

Mart breached the confidentiality provisions of the settlement

because the only evidence submitted by Hatch to support this

     1
        The property at issue in this lawsuit is the settlement
proceeds from a prior lawsuit between the parties.

                                 2
claim was hearsay.     See Fowler v. Smith, 68 F.3d 124, 126 (5th

Cir. 1995) (“Evidence on summary judgment may be considered to

the extent not based on hearsay.”).     The district court also

determined that because Hatch did not provide evidence that any

facts made known were communicated to the public at large, the

evidence was insufficient to support a cause of action for

invasion of privacy.     See Indus. Found. of the South v. Tex.

Indus. Acc. Bd., 540 S.W.2d 668, 683-84 (Tex. 1976) (holding that

the publication of a private fact theory of invasion of privacy

requires a showing that the private facts were communicated to

the public at large, not just a small group of persons).       We

agree with the district court.

     Hatch’s third point of error (again, a rehash) is that the

district court erroneously granted summary judgment because

genuine issues of material fact remain as to whether Wal-Mart

complied with settlement provisions.     Summary judgment is proper

when, viewing the evidence in the light most favorable to the

nonmovant, “there is no genuine issue of any material fact” and

the moving party is “entitled to judgment as a matter of law.”

Brooks, Tarlton, Gilbert, Douglas & Kressler v. United States,

832 F.2d 1358, 1364; FED. R. CIV. P. 56(c).    Once the moving

party establishes that there is no genuine issue, the burden

shifts to the nonmoving party to produce evidence of the

existence of a genuine issue for trial.     Celotex Corp. v.

Catrett, 477 U.S. 317, 321 (1986).     The nonmoving party cannot

                                   3
satisfy his summary judgment burden with conclusory statements,

speculation, and unsubstantiated assertions.   Douglass v. United

Servs. Auto Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en banc).

     The district court held no genuine issues of material fact

remain because the evidence submitted by Hatch supports Wal-

Mart’s theory that the accounting problems resulted from

overpayment of Social Security and Medicare taxes and

underpayment of federal income taxes.   Further, the district

court noted that the discrepancy pointed to by Hatch between the

year-to-date total earnings on his paystubs and the taxable

income reported to the IRS on the W-2 is equivalent to the amount

Wal-Mart paid in tax-deductible health and disability insurance

benefits.   After reviewing the record, we agree with the district

court that no genuine issue of material fact exists.    Hill has

not met his burden to produce evidence of the existence of a

genuine issue for trial.   See Celotex Corp., 477 U.S. at 321.

Hill did not provide more than conclusory statements,

speculation, and unsubstantiated assertions.   See Douglass v.

United Servs. Auto Ass’n, 79 F.3d at 1429.

     For the foregoing reasons, we AFFIRM the district court’s

judgment in favor of Wal-Mart. The mandate shall issue forthwith,

and the Clerk shall accept no further filings from Hatch.




                                 4